Appeal from a judg*888ment of the Supreme Court (Ellison, J.), entered December 8, 1998 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto will be expunged from petitioner’s institutional record. Because petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see, Matter of Sutton v Coombe, 238 AD2d 647).
Cardona, P. J., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.